Because the parties are familiar with the facts, this court will
                  provide only those necessary for its disposition. Appellant doctor was
                  subject to a peer review hearing regarding a recommendation to revoke his
                  medical staff membership and privileges at respondent MountainView
                  Hospital. Appellant received notice, attended the hearing without counsel,
                  and lodged no objections before or during the hearing. The hearing
                  committee decided to revoke appellant's privileges, and the decision was
                  upheld on an internal appeal. Appellant brought a district court action
                  against, among others, MountainView and its medical staff (respondents). 1
                  Appellant sought tort and contract damages.
                              Respondents filed a motion to dismiss appellant's complaint
                  for failure to state a claim and based on immunity under the Health Care
                  Quality Improvement Act (HCQIA). In opposing respondents' motion to
                  dismiss as to HCQIA immunity, appellant challenged only the
                  requirement of adequate notice and hearing. The district court issued an
                  order granting respondents'S motion to dismiss all of appellant's claims
                  except for breach of contract, breach of the implied covenant of good faith
                  and fair dealing, and negligence as to MountainView. The court stated
                  that it was inclined to dismiss the remaining claims based on HCQIA
                  immunity, but reserved its ruling on the issue to allow appellant to




                        lAppellant also sought declaratory relief against the Secretary of the
                  Department of Health and Human Services. As a result, the case was
                  removed from state court to federal district court to address appellant's
                  ultimately unsuccessful claims against the Secretary. The case was then
                  remanded to state court.


SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A    ze
                 conduct discovery regarding the adequate notice and hearing
                 re quirement . 2
                              During discovery, appellant filed a motion to compel. The
                 district court denied the motion, and, based on HCQIA immunity, granted
                 respondents' motion to dismiss appellant's remaining claims against
                 MountainView. Appellant challenges both district court orders granting
                 respondents' motion to dismiss.
                 HCCIL4 immunity
                              This court reviews a district court order granting an NRCP
                 12(b)(5) motion to dismiss as a summary judgment when the district court
                 considers evidence outside of the pleadings.      See Meyer v. Sunrise Hosp.,
                 117 Nev. 313, 320-21, 22 P.3d 1142, 1148 (2001). Summary judgment
                 under HCQIA requires this court's de novo review to begin "with a
                 presumption that the peer review action met the standards set forth in
                 HCQIA." Id. at 322, 22 P.3d at 1149 (citing 42 U.S.C. § 11112(a)). "Mhis
                 court will affirm the grant of summary judgment unless a reasonable jury,
                 viewing the facts in a light most favorable to [the plaintiff], could conclude
                 by a preponderance of the evidence that the hospital's actions fell outside
                 the protection afforded by section 11112(a)." Id.
                              For a peer review action to be immune, it must be made
                              (1) in furtherance of quality health care; (2) after a
                              reasonable effort to obtain the facts in the matter;
                              (3) after adequate notice and hearing; and (4) in
                              the reasonable belief that the action was
                              warranted based on the facts known.


                       2 Appellant included information gained from this discovery in his
                 supplemental opposition to respondents' motion to dismiss.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    0
                 Id. (citing 42 U.S.C. § 11112). A health care entity that satisfies all of
                 these conditions will "not be liable in damages under any law . . . with
                 respect to the action." 3 42 U.S.C. § 11111(a)(1).
                                Because appellant challenged only the adequate notice and
                 hearing requirement in his opposition to respondents' motion to dismiss as
                 to HCQIA, the other three requirements were waived.            See Citizens for
                 Responsibility & Ethics in Washington v. Cheney, 593 F. Supp. 2d 194, 229
                 (D.D.C. 2009) (stating that a "failure to respond to an argument in a
                 [m]otion to [d]ismiss acts as a concession"). Moreover, by failing to object
                 at the outset of or during his peer review hearing, appellant waived all
                 adequate notice and hearing challenges. 4 See 42 U.S.C. § 11112(b); see,
                 e.g., Moore v. Williamsburg Reg'l Hosp., 560 F.3d 166, 176 (4th Cir. 2009).
                 Accordingly, the district court did not err by granting respondents' motion
                 to dismiss because HCQIA immunity precluded all of appellant's claims. 5
                 Motion to compel
                                This court will "not disturb a district court's ruling regarding
                 discovery unless the court has clearly abused its discretion."      Club Vista
                 Servs. v. Din. Ct., 128 Nev. „ 276 P.3d 246, 249 (2012). The district
                 court allowed appellant to engage in discovery only regarding the


                       3 Thisimmunity does not apply to claims related to a person's civil
                 rights. 42 U.S.C. § 11111(a)(1)(D). Appellant made no such claim.

                       4 We note that the district court found that appellant received proper
                 notice under HCQIA.

                        °Although appellant's complaint contained requests for declaratory
                 relief, this relief was sought only against the Secretary, who was not party
                 to the action at the time of the district court's decisions.



SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e
                  requirement of adequate notice and hearing; however, nearly all of
                  appellant's propounded discovery requests exceeded the scope of the
                  permitted discovery by attempting to obtain information about 42 U.S.C.
                  11112(a)'s other requirements. Appellant's remaining contentions
                  regarding his motion to compel fell within the district court's wide
                  discretion. Thus, the district court did not abuse its discretion by denying
                  appellant's motion to compe1. 6 Accordingly, we affirm the district court's
                  decision.
                               ORDER the judgment of the district court AFFIRMED.



                                                           ‘AttA,“Ieesockl           J.
                                                     Hardesty


                                                                    AR               J.
                                                     Douglas



                                                     Cherry



                  cc: Hon. Douglas W. Herndon, District Judge
                       Stephen E. Haberfeld, Settlement Judge
                       Hafter Law
                       Bailey Kennedy
                       Eighth District Court Clerk



                        6 We have considered all of appellant's remaining claims and
                  conclude that they lack merit.



SUPREME COURT
         OF
     NEVADA
                                                       5
((lb 1947A    e